Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00392-CV

                              Elisa SAUKKO and all other occupants,
                                         Appellants

                                                   v.

                                          Lois MORGADO,
                                               Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2019CV04005
                            Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 11, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellants Elisa Saukko and all other occupants filed a pro se notice of appeal from a

judgment of eviction signed on June 6, 2019. Their brief was originally due July 22, 2019. Neither

the brief nor a motion for extension of time was filed. On August 2, 2019, we ordered appellants

to file, not later than August 12, 2019, their brief and a written response reasonably explaining

their failure to timely file the brief. We advised appellants that if they failed to file a brief and the

written response by the date ordered, we would dismiss the appeal for want of prosecution. See
                                                                                      04-19-00392-CV


TEX. R. APP. P. 38.8(a). Appellants have not filed a brief or the written response as ordered by this

court.

         We therefore order this appeal dismissed for want of prosecution. We further order that no

costs be assessed against appellants because they are indigent.

                                                  PER CURIAM




                                                -2-